         Case: 3:20-cv-00976-jdp Document #: 7 Filed: 01/13/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

BRANDON D. BRADLEY, SR.,

        Petitioner,
                                                          Case No. 20-cv-976-jdp
   v.

KEVIN CARR, DAVID MAHONEY,
LT. BRIAN DRUMM, and LARRY FUCHS,

        Respondents.


                             JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing Brandon

D. Bradley Sr.'s petition for a writ of habeas corpus under 28 U.S.C. § 2254 without

prejudice.




        /s/                                                  1/13/2021
        Peter Oppeneer, Clerk of Court                             Date
